Citation Nr: 1608848	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  06-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including major depressive and an anxiety disorder, and including as due to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1972 to August 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the Veteran's case is currently with the RO in St. Petersburg, Florida.

The Veteran testified during a hearing at the St. Petersburg RO before the undersigned in July 2007.  A transcript of the hearing is of record.

In February 2012, April 2013, and October 2014 the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  

Regrettably, the Board must again remand the claim of service connection for a psychiatric disorder, including as secondary to his service-connected asbestosis.  VA will notify the Veteran if further action is required.


REMAND

In April 2012 and February 2014, a VA examiner provided insufficient medical opinions regarding the etiology of the Veteran's psychiatric disability that failed to consider his contentions, as directed by the Board in February 2012 and April 2013.  See Stegall v. West, 11 Vet. App. 268 (1998).. 

The purpose of the Board's October 2014 remand was to obtain an addendum opinion from the examiner.  The Board directed that the examiner consider the Veteran's contentions and his August 1973 Report of Medical History indicating he had "chronic anxiety since coming into service", plus VA medical records in March 1994 (noting his feeling depressed due to multiple medical problems) and February 2002 (noting his depression due, in part, to possible lung problem) and an October 2003 private record, reflecting his report that his psychiatric problems "are related to his present physical...status."  The Board also requested a clear rationale for the examiner's conclusion that the Veteran's psychiatric disability was not caused or worsened by his asbestosis or chronic obstructive pulmonary disease (COPD).  This was not done.  Id.

In a November 2014 addendum, the examiner did not discuss the physician's statements on the Veteran's 1973 Report of Medical History or the March 1994 and February 2002 VA medical records and the October 2003 record.  Nor did the examiner provide a clear rationale for concluding that the Veteran's psychiatric disability was not caused or worsened by his asbestosis or COPD, contrary to the Board's directives.  The Board cannot rely on this opinion.  See e.g. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Peake, 21 Vet. App. 23 (2007).

A new VA opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination, performed by an examiner who has not previously examined the Veteran, to determine whether current psychiatric disabilities are related to service or the service-connected asbestosis disability.  The claims file and a copy of this remand should be made available prior to the examination.  The examiner should review the records, including those in electronic format.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner should indicate the following:

a.  is any psychiatric disability shown since 2005 at least as likely as not caused by a disease or injury in active service (including the notations in the Veteran's August 1973 Report of Medical History noting "chronic anxiety since coming into service"), including the service-connected asbestosis?

b.  If not, is(are) the psychiatric disorder(s) at least as likely as not aggravated by service-connected asbestosis disability? 

c.  If aggravated, is there medical evidence created prior to the aggravation or between the time of aggravation and current level of disability that shows a baseline of the psychiatric disability prior to aggravation?

d.  All opinions and conclusions expressed must be supported by reasons in a report.  The examiner is particularly requested to address the findings in the March 1994 and February 2002 VA medical records, and the October 2003 private evaluation (indicating that the Veteran's psychiatric problems may be "related to his present physical ... status"), and the Internet articles he submitted concerning a relationship between COPD and depression.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

2.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




